Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction of three counts of criminal possession of a weapon in the third degree was supported by sufficient evidence (see, People v Poladian, 167 AD2d 912, 913, lv denied 77 NY2d 881). We further conclude that there is no basis to disturb the suppression court’s determinations that the police officers who had accompanied the City Marshals to evict defendant were law*1018fully present in defendant’s apartment and that the weapon discovered in plain view was lawfully seized (see, People v Davis, 169 AD2d 16, 18-19, lv denied 79 NY2d 826).
We have reviewed the remaining contentions raised by defense counsel and defendant pro se and find them to be without merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Criminal Possession Weapon, 3rd Degree.) Present — Denman, P. J., Pine, Lawton, Boehm and Doerr, JJ.